UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported):October 5, 2010 P.A.M. TRANSPORTATION SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 0-15057 71-0633135 (State or other jurisdiction ofincorporation) (Commission File Number) (I.R.S. Employer Identification No.) 297 West Henri De Tonti, Tontitown, Arkansas 72770 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (479) 361-9111 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On October 5, 2010, P.A.M. Transportation Services, Inc. (the “Company”) issued a news release announcing the sale of its brokerage operation in Paulsboro, New Jersey, which operated as East Coast Transport & Logistics, LLC. The sale will allow the Company to consolidate its operations into one operating entity, PAM Transport, Inc. A copy of the news release is attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (d)Exhibits.The following exhibit is furnished with this Report: 99.1 News release issued by the Registrant on October 5, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. P.A.M. TRANSPORTATION SERVICES, INC. (Registrant) Date:October 5, 2010 By: /s/ Daniel H. Cushman Daniel H. Cushman President and Chief Executive Officer EXHIBIT INDEX Exhibit Number Exhibit Description News release issued by the Registrant on October 5, 2010
